Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 2, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154663(32)(33)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  GAMAL ALI HILTON,                                                                                                   Justices
           Plaintiff-Appellant,
                                                                     SC: 154663
  v                                                                  COA: 333605
                                                                     Chippewa CC: 16-014165-AH
  CHIPPEWA CORRECTIONAL FACILITY
  WARDEN,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellant for the voluntary
  dismissal of his application for leave to appeal is GRANTED. The application is
  dismissed with prejudice and without costs. The motion to hold proceedings in abeyance
  is denied as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 2, 2018

                                                                               Clerk